Citation Nr: 1442765	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to an increased evaluation in excess of 60 percent disabling for asthma.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1979 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a rating decision from October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2013, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

In October 2013, the Veteran submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

FINDING OF FACT

Throughout the entire appeal period, the Veteran's service connected bronchial asthma was shown to require the daily use of systemic oral corticosteroids.

CONCLUSION OF LAW

The criteria for a 100 percent rating for bronchial asthma have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 6602 (2012).   




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in November 2009, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation for asthma as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The November 2009 VCAA letter was sent prior to the rating decision in October 2010.  Therefore, VA fulfilled its duty to notify. 

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, records from private physicians are also associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted most recently in October 2012.  38 C.F.R. § 3.159(4).  At the VA respiratory and endocrine examinations the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's asthma and adrenal gland insufficiency, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

Legal Criteria

The Veteran has been assigned a 60 percent disability rating for his asthma effective June 2001.  The Veteran seeks an increased evaluation for his disability.    

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Diagnostic Code 6602 provides ratings for bronchial asthma.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling. FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling. 38 C.F.R. § 4.97 . Pulmonary function test values are based on the post-bronchodilator results unless these values are lower than pre-bronchodilator results.  38 C.F.R. § 4.96.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis 

While the pertinent time period to review evidence in increased rating claims is one year prior to the date of the claim, no relevant evidence one year prior to the Veteran's claim for an increased evaluation for asthma precedes the Veteran claim. 38 C.F.R. § 3.400(o).  

In November 2009 an addendum to the Veteran's compensation and pension examination was added to the record.  The examiner stated that the Veteran had FVC of 80% predicted, which increased to 81% with bronchodilators, and FEV1 of 70% predicted that increased to 89% with a bronchodilator, a ratio of 100% that increased to 111%, a total lung capacity of 118% of predicted and a DLCO of 72% predicted.  The examiner stated that in his opinion the Veteran was steroid dependent, and that FEV1 is a more accurate representation of the status of his asthma.  The examiner stated that the Veteran is a chronic steroid user and requires 4 other respiratory medications.  

In May 2011 the Veteran stated that the lowest dose of prednisone he had ever been on was 3 mg daily, and that he currently took 5 mg daily.  The Veteran was also prescribed methylprednisolone and Advair which he takes daily, and albuterol and nebulizer when needed.  The Veteran stated that with all of his medications his asthma symptoms were controlled fairly well.  

In October 2012 the Veteran was examined again for his asthma.  The Veteran's history of asthma was discussed and the Veteran reiterated his asthma prescribed medications.  At the time of the examination the Veteran stated that he took 5 mg of prednisone daily though he was currently tapering from 50 mg and on 10 mg per day.  The examiner determined that the Veteran did not have any asthma attacks within a year of the examination.  The Veteran has about six exacerbations yearly to his asthma which requires increases to his oral steroids.  But for the Veteran's increased steroid dosage, and antibiotic treatment during episodes, the Veteran would go into full respiratory failure and require hospitalization.  Pulmonary function testing revealed pre-bronchodilator FVC 95% predicted, FEV-1 101% predicted, FEV-1/FVC 105% and DLCO 95% predicted.  Pulmonary function testing revealed post-bronchodilator FVC 96% predicted, FEV-1 103% predicted, and FEV-1/FVC 107%.  The examiner stated that the Veteran had to stop working as a dentist due to his adrenal crisis in 1991.  At the Veteran's Decision Review Officer (DRO) hearing held in November 2012, the Veteran stated that he takes steroids daily for his asthma.  

Correspondence from the Veteran's private physicians received in October 2013, states that the Veteran takes prednisone on a daily basis and despite many attempts, the Veteran has been unable to taper off.  When the Veteran develops acute asthma he takes 30 to 40 mg to deal with the stress of the illness.  At the time of the Veteran's travel Board hearing in October 2013, the Veteran was taking 20 mg of prednisone.  The Veteran stated that over the past ten years about nine to ten months of the year he requires increased medication due to an asthmatic flare-up.  The Veteran also stated that his use of steroids is due to the interrelated nature of the Veteran's asthma and adrenal insufficiency.  The Veteran stated that he lost his career in the military, as a dentist and later as a teacher due to his service-connected disabilities.    

Based on the evidence of record, the Veteran warrants a 100 percent rating for his service-connected asthma.  The combination of medical and lay evidence clearly presents that the Veteran takes daily steroids for his asthma.  The Veteran's prescription and daily dosage differs, however the Veteran does not typically take a dosage below 5 mg, and frequently at times takes 50 mg during acute portions of the Veteran's illness.  Thus, as the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, his disability picture warrants a 100 percent disabling.  38 C.F.R. § 4.97.   








ORDER

Entitlement to an evaluation of 100 percent for asthma is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


